DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.
Drawings
The drawings are objected to because there are no reference numerals included to aid in distinguishing which elements are which (in almost every figure). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103

Claims 1-4, 6-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oster et al. US Publication 2011/0077497 (hereinafter Oster) in view of Athans US Patent 4,593,698 (hereinafter Athans).
Regarding claim 1, Oster discloses an electrode padset system (Figures 1-9, which shows various different set designs), comprising: a plurality of conductive pads (elements 104), at least one conductive pad adapted to emit an electrical signal and at least one other conductive pad adapted to receive an electrical signal (electrodes 104 are able to emit or receive signals, ECG and stimulation, see [0021]); wherein the plurality of conductive pads are adapted to be placed on a patient in a specified configuration (Figure 1 which shows the set configuration on a user), but is silent on the separate electrode padset guide.
Athans discloses an electrode positioning unit that includes a separate electrode guide that is removable without removing the electrode padset which indicates a correct placement of the electrode padset on the patient that includes two perpendicular members coupled together with the distal end of each members having a conductive pad placement indicator (Figures 1-6, column 3 lines 34-65, and claim 1, which includes markers along a guide showing where to place the electrodes on the patient’s chest; a mark is made on the patient’s skin using this template, see also Figure 1-2, column 2 also details that this is an electrode pad positioning system). It would have been obvious to the skilled artisan before the effective filing date to utilize the padset guide as 
Regarding claim 2, Oster discloses an electrode padset wherein the conductive pads are coupled to each other by a material and at least a portion of the material is adjustable to accommodate different size patients (Figures 1 and 7-9, which show that the material is extended outward to different lengths).
Regarding claim 3, Oster discloses an electrode padset further comprising at least one pouch, wherein each pouch maintains excess electrically conductive material not necessary to accommodate a patient (Figures 9-11 which shows a pouch 831 containing the conductive material within elements 832A-B).
Regarding claim 4, Oster discloses an electrode padset wherein at least one pouch is positioned above a conductive pad (“above” is a relative term without an initial point of reference within the claim language; Figure 9 which shows that the pouch 831 is physically above the pads with the skin being considered “below” and opposite the skin/below is considered to be above).
Regarding claim 6, Oster discloses an electrode padset further comprising a fixating device preventing the electrically conductive material from exiting each pouch unintentionally ([0140] which details the use of an adhesive to act as a fixating device as it is designed to keep the excess conductive material within the pouch).
Regarding claim 7, Oster discloses an electrode padset wherein each pouch is open at both ends (Figures 9-11, which shows openings of pouch 831 on both ends along the length of the conductive material).

Regarding claim 9, Oster discloses an electrode padset wherein the electrode padset is a single unit (Figure 1).
Regarding claim 10, Oster is silent on there being any artwork. Athans discloses an electrode device that includes at least one of artwork, symbols, and indications to aid in the correct placement of the padset on a patient (Figures 1-6, which includes markers/indicators along the sides for the placement of the electrodes). It would have been obvious to the skilled artisan before the effective filing date to utilize the padset guide as taught by Athans with the device of Oster in order to aid in correct placement of the electrodes on a person’s torso.
Regarding claim 11, Oster discloses an electrode padset wherein the electrode padset is adapted to acquire at least one of electrical bioimpedance (thoracic, cardiac or otherwise), electrocardiography (ECG), electroencephalography (EEG), and electromyography (EMG) signals ([0028] which includes ECG signals).
Regarding claim 12, Oster discloses an electrode padset wherein the electrically conductive material is a vapor transmission material or a set of wires adjustable in length (elements 162 which are wires that are able to extend along a length due to the geometry; serpentine at 165 Figure 2).
Regarding claim 15, Oster discloses an electrode padset wherein the padset is adapted to acquire a bilateral transthoracic bioimpedance signal (the padset includes electrodes which are fully capable without any structural modification to acquire transthoracic bioimpedance signals).

Regarding claim 17, Oster discloses an electrode padset wherein at least one conductive pad is coupled to a patient’s midline, at least one conductive pad is coupled to the patient’s mid-axillary line, and at least one conductive pad is coupled to the patient’s xiphoid process (the three claimed locations are accessible via the extendable layout of the conductive material 106; the pads are fully capable of being placed in the claimed locations without additional structural modification; see Figures 1 which if P1 were held in one location and P2 were to be lifted upwards the three locations would be met, also available via the design in Figure 7).
Regarding claim 18, Oster discloses an electrode padset further comprising a memory chip (element 116, [0040]).
Regarding claim 19, Oster discloses an electrode padset wherein the memory chip stores at least one of calibration data, production data, patient data, expiration date data, and padset data ([0040] which appears to correlate to patient data).
Regarding claim 20, Oster discloses an electrode padset wherein the memory chip is capable of wireless communication ([0040] which discloses utilizing a transmitter to send data).
Claims 1-3, 5, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfer US Patent 5,813,979 (hereinafter Wolfer) in view of Athans.

Athans discloses an electrode positioning unit that includes a separate electrode guide that is removable without removing the electrode padset which indicates a correct placement of the electrode padset on the patient that includes two perpendicular members coupled together with the distal end of each members having a conductive pad placement indicator (Figures 1-6, column 3 lines 34-65, and claim 1, which includes markers along a guide showing where to place the electrodes on the patient’s chest; a mark is made on the patient’s skin using this template, see also Figure 1-2, column 2 also details that this is an electrode pad positioning system).  It would have been obvious to the skilled artisan before the effective filing date to utilize the padset guide as taught by Athans with the device of Wolfer in order to aid in correct placement of the electrodes on a person’s torso. 
Regarding claim 2, Wolfer discloses at least a portion of the material is adjustable to accommodate different size patients (Figure 2, which shows that the material is extended outward to different lengths).

Regarding claim 16, Wolfer discloses that the specified configuration corresponds anatomically to a patient (the limitation is very broad in nature, and at present is being interpreted as the padset must include some type of configuration that allows it to conform to a patient, see Figure 1).
Regarding claim 17, Wolfer discloses that at least one conductive pad is coupled to a patient’s midline, at least one conductive pad is coupled to the patient’s mid-axillary line, and at least one conductive pad is coupled to the patient’s xiphoid process (the three claimed locations are accessible via the extendable layout of the conductive material 14; the pads are fully capable of being placed in the claimed locations without additional structural modification).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oster in view of Athans, as applied to claim 1, in further view of Freeman et al. US Publication 2012/0041279 (hereinafter Freeman).
Regarding claim 13, Oster discloses the electrode padset wherein the padset is adapted to acquire signals ([0021] which describes monitoring for ECG signals and would have been fully capable of monitoring tetrapolar transthoracic bioimpedance signals due to the location on the chest as well as for the fact that the electrodes in 
Regarding claim 14, Oster fails to disclose wherein there are at least two bioimpedance channels and the bioimpedance channels are oriented at an angle between 0 and 90 degrees to each other. Freeman teaches at least two bioimpedance channels and the bioimpedance channels are oriented at an angle between 0 and 90 degrees to each other (paragraph 0145, “StnMar electrode configuration in which electrode 1 is located just below the sternal notch and electrode 4 is located on the right midaxillary line, horizontally aligned with the xiphoid process. Electrode 2a is located 1 inch below electrode 1, and electrode 3a is located 1 inch to the right of electrode 4. Channel b is at an angle approximately 45 degrees to channel a”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrode padset of Oster to include wherein there are at least two bioimpedance .
Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. The locations marked along the length and height of the two perpendicular pieces of Athans are called “sensor locating members” with “location zones” (column 2). It is clear to see that each sensor must be located within the zone such as in Figure 2 where each zone is labeled and marked as “V3 sector”, “V4 sector”, etc. that are defined along the X-axis based piece and extend to the distal ends. It is unclear how the Applicant feels this is not a conductive pad placement indicator when that is its sole purpose as defined by the disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794